El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En este caso fué interpuesto recurso gubernativo contra *888la nota del registrador negándose a inscribir una venta be-cha por virtud de un embargo. La recurrente no radicó alegato originalmente, y al ser requerida para ello por esta corte hizo' caso omiso de dicho requerimiento. Cuando en una venta judicial el registrador señala con cierta aparien-cia de razón varios alegados defectos insubsanables y el re-currente deja de demostramos en qué consistió el error del registrador, la nota recurrida debe ser confirmada sin más discusión. Esta corte no puede asumir la obligación de bus-car errores. Debe confirmarse la nota.
Confirmada> la nota recurrida.
Jueces concurrentes: Sres. Presidente del Toro y Aso- . ciados Aldrey, Hutchison y Franco Soto.